Case: 17-10152      Document: 00514237142         Page: 1    Date Filed: 11/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 17-10152
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 14, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

EDRIC NORVELL ROBINSON, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-418-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Edric Norvell Robinson, Sr., pleaded guilty to sex trafficking of children,
in violation of 18 U.S.C. § 1591(a), (b)(2), and was sentenced to 216 months of
imprisonment, a downward variance from the guidelines range. On appeal,
Robinson argues that the district court clearly erred by applying a two-level
enhancement for “undue influence” of his victim, “Jane Doe,” pursuant to
U.S.S.G. § 2G1.3(b)(2)(B).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10152     Document: 00514237142       Page: 2    Date Filed: 11/14/2017


                                    No. 17-10152

      This court reviews the district court’s application of the Sentencing
Guidelines de novo and its findings of facts for clear error. United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). To apply a sentencing
enhancement, the district court must find facts supporting the enhancement
by a preponderance of the evidence. United States v. Anderson, 560 F.3d 275,
283 (5th Cir. 2009). If the district court’s findings are plausible in light of the
record as a whole, there is no clear error. United States v. Serfass, 684 F.3d
548, 550 (5th Cir. 2012).
      Under § 2G1.3(b)(2)(B), an offender should receive a two-level increase if
he “otherwise unduly influenced a minor to engage in prohibited sexual
conduct.” The commentary instructs the district court to “closely consider the
facts of the case to determine whether a participant’s influence over the minor
compromised the voluntariness of the minor’s behavior.” § 2G1.3(b)(2), cmt.
n.3(B). When the offender is at least 10 years older than the minor, there is a
rebuttable presumption that the enhancement applies. Id.
      While he admits that the presumption of undue influence applied based
on his and Doe’s respective ages, Robinson argues that he rebutted the
presumption by showing that Doe engaged in prostitution before she became
involved with him in the instant offense. However, this court has found that
evidence of the victim’s prior prostitution is insufficient to rebut the
presumption. Anderson, 560 F.3d at 283. Moreover, the evidence showed that
Robinson     controlled     Doe’s     accommodations,        transportation,    and
communication. Therefore, the district court’s findings of fact were plausible
in light of the record as a whole. See Serfass, 684 F.3d at 550.
      The district court’s determination that the preponderance of the evidence
supported the enhancement was not clearly erroneous. See Anderson, 560 F.3d
2
    Case: 17-10152   Document: 00514237142    Page: 3   Date Filed: 11/14/2017


                               No. 17-10152

at 283; Cisneros-Gutierrez, 517 F.3d at 764. Accordingly, Robinson’s sentence
is AFFIRMED.




                                     3